 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALFONSO BOBBY CANTU RAMIREZ,                       No. 2:18-cv-2579 AC P
12                       Plaintiff,
13            v.                                         ORDER
14    CDCR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. ECF No. 29. This is plaintiff’s fourth such request. See ECF Nos. 16,

19   24, 26 (denying appointment of counsel requests). The motion asks that the court reconsider one

20   of its denials of appointment that plaintiff recently received. See ECF No. 29.

21          In support of this motion, plaintiff asserts that he is part of the developmentally disabled

22   program at the California Medical Facility. Id. He states that he is part of the program due to his

23   low cognitive ability, low mental capacity, and lack of understanding of the law. Id. He further

24   contends that he “[does] not understand what [he] is doing.” Id. (brackets added). The document

25   also indicates that plaintiff was assisted with typing the instant request. Id.

26          The United States Supreme Court has ruled that district courts lack authority to require

27   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

28   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the
                                                         1
 1   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d
 2   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
 3          The test for exceptional circumstances requires the court to evaluate the plaintiff’s
 4   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in
 5   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
 6   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 7   common to most prisoners, such as lack of legal education and limited law library access, do not
 8   establish exceptional circumstances that would warrant a request for voluntary assistance of
 9   counsel.
10          The record indicates that plaintiff’s understanding of these proceedings and his
11   engagement in them to date are sufficient for him to continue to proceed pro se. Plaintiff has filed
12   a complaint that was legible and comprehensive enough to enable the court to screen it. See, e.g.,
13   ECF Nos. 1, 26. In addition, without prompting from the court, plaintiff recently filed a notice
14   that he has exhausted his administrative remedies, indicating that he has a basic understanding of
15   these proceedings. See ECF No. 30. Furthermore, the court’s screening has clearly indicated to
16   plaintiff in plain language what deficiencies exist in the complaint as well as precisely what
17   plaintiff must do in order to remedy them. See ECF No. 26 at 9-10. For these reasons, the court
18   does not find the required exceptional circumstances needed to warrant the appointment of
19   counsel. Therefore, the request will be denied.
20          Finally, plaintiff is reminded that on October 26, 2018, plaintiff was given thirty days to
21   file a first amended complaint in this action. See ECF No. 26 at 10. This deadline has passed,
22   and plaintiff has yet to file an amended complaint. Given this fact, the court could recommend
23   that this matter be dismissed outright for failure to prosecute and/or for failure to obey a court
24   order. See Fed. R. Civ. P. 41(b); see also Link v. Wabash, 370 U.S. 626, 630-31 (1962) (stating
25   authority of court to sua sponte dismiss matter for lack of prosecution has generally been
26   considered an inherent power). However, the court will instead, sua sponte, grant plaintiff an
27   additional thirty days from the date of this order to file a first amended complaint.
28   ////
                                                         2
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s motion for the appointment of counsel (ECF No. 29) is DENIED, and
 3          2. Plaintiff shall be granted an additional thirty days from the date of this order to file a
 4   first amended complaint in compliance with and as initially directed in the court’s October 24,
 5   2018 order. See ECF No. 26.
 6          Plaintiff is warned that failure to timely file an amended complaint as directed in the
 7   court’s October 24, 2018 order may result in a recommendation that this action be dismissed.
 8   DATED: November 29, 2018
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
